Case 1:14-cv-02887-JLK-MEH Document 279 Filed 06/23/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:14-cv-02887-JLK

  ALEJANDRO MENOCAL, et al.,

         Plaintiffs,

  v.

  THE GEO GROUP, INC.,

         Defendant.


                       EMERGENCY MOTION TO AMEND WRIT OF
                         HABEAS CORPUS AD TESTIFICANDUM



         On June 11, 2020, the Court issued “A Writ of Habeas Corpus Ad Testificandum…

  commanding ICE Acting Director Albence, Field Office Director Witte, and any other custodian

  of detainee Hugo Hernandez Ceren, A 073-956-722, to produce him for live, remote, deposition

  testimony by videotape prior to effectuating his removal to El Salvador.” ECF# 275 pg.2, ¶1;

  ECF #276. Plaintiff Hernandez Ceren remains in ICE custody within the United States. His

  videotaped deposition is scheduled to begin on Wednesday June 23 at 9:00AM MST. Ex. 1,

  Amended Notice of Deposition pg. 1.

         Pursuant to the All Writs Act, 28 U.S.C. § 1651, Plaintiff respectfully moves the Court

  for an emergency order modifying its writ (ECF# 276) to address a dispute concerning this

  imminent deposition, which will preserve the video testimony of an appointed representative of
Case 1:14-cv-02887-JLK-MEH Document 279 Filed 06/23/20 USDC Colorado Page 2 of 6




  the Certified Class for trial.1 Specifically, at 3:26PM this afternoon, Asst. United States Attorney

  Timothy Jafek notified Class Counsel that:

          ICE has considered your request that Mr. Hernandez be permitted to change into a shirt
          and tie for his deposition. Mr. Hernandez is required to stay in his uniform at all times.
          This applies even to those detainees appearing in immigration court. So ICE does not
          approve your request.

  Ex. 2, Jafek Email pg. 2. Having grudgingly agreed to permit Mr. Hernandez Ceren to give his

  testimony before returning him to El Salvador only after being ordered by this Court to do so,

  the government and his Defendant custodians2 now seek to demean that testimony by requiring

  Mr. Hernandez Ceren to tell his story in prison fatigues. Plaintiffs respectfully request that the

  Court modify its existing writ (ECF# 276) to further require that Mr. Hernandez Ceren be

  permitted to give his testimony in court-appropriate civilian clothing, as the videotaped

  deposition at issue will preserve his testimony for trial.

          The prejudicial effect that “identifiable prison clothes” have on jurors has long been

  recognized in the criminal context. Estelle v. Williams, 425 U.S. 501, 512 (1976). Indeed, its’

  potency has elevated the jury’s exposure to such dress to a per se constitutional violation. Id

  (“[t]he State cannot, consistently with the Fourteenth Amendment, compel an accused to stand

  trial before a jury dressed in identifiable prison clothes ….”); See also Deck v. Missouri, 544

  U.S. 622 (2005) (Due Process Clause prohibits routine use of visible shackles); State v. Rose, 46

  A.3d 146, 153 (Conn. 2012)(“[T]he conviction of a defendant who is compelled to stand trial in

  identifiable prison clothing in violation of his or her constitutional rights is reversible per se.”).

  1
   Mindful of D.C.COLO. LCivR 7.1(a), undersigned counsel attempted to confer with opposing
  counsel and with Assistant U.S. Attorney Jafek concerning the relief sought within this motion
  within 72 minutes after receiving notice of ICE’s position this afternoon. Despite ongoing e-
  mail correspondence in the hours since, neither Defendant nor the government has provided its
  position on the relief Plaintiffs request.
  2
   The ICE facility in which Mr. Hernandez Ceren’s deposition will be taken is a contract facility
  owned and operated by Defendant, The GEO Group, Inc.
Case 1:14-cv-02887-JLK-MEH Document 279 Filed 06/23/20 USDC Colorado Page 3 of 6




          The prejudice inherent in prison clothing is similarly inappropriate in the present context

  of civil litigation brought by detained individuals. Sides v. Cherry, 609 F.3d 576, 581, 2010 BL

  140270, 4 (3d Cir. 2010)(“[R]equiring a party in a civil trial to appear in shackles ‘may well

  deprive him of due process unless the restraints are necessary.’”)(Quoting Davidson v.

  Riley, 44 F. 3 d 1118, 1122 (2d Cir. 1995)); See also, Lovett v. Cole, 1:11-cv-277, 2014 BL

  294350, 2 (S.D. Ohio Oct. 20, 2014)(granting Plaintiff’s request to appear at excessive force trial

  in street clothing); Freeman v. Collins, No. 2:08-cv-71, 2014 U.S. Dist. LEXIS 10872 , at *43-44

  (S.D. Ohio Jan. 29, 2014)(same).

          In this case, the Court should guard against the significant risk that the jury would

  conclude erroneously that class representatives wearing prison fatigues are criminal detainees,

  where they are – by definition – detained for civil violations. For good cause shown, the Court

  should modify its writ to require that Mr. Hernandez Ceren be permitted to give his testimony in

  court-appropriate civilian attire.


                                                           Respectfully Submitted,

                                                           /s/ Andrew H. Turner
                                                           Andrew H. Turner
                                                           THE KELMAN BUESCHER FIRM
                                                           600 Grant Street, Ste. 825
                                                           Denver, CO 80210
                                                           303-333-7751,/
                                                           aturner@laborlawdenver.com .

                                                           Michael J. Scimone
                                                           OUTTEN & GOLDEN LLP
                                                           685 Third Avenue, 25th Floor
                                                           New York, NY 10017
                                                           Telephone: (212) 245-1000
                                                           Facsimile: (646) 509-2060
                                                           E-Mail: mscimone@outtengolden.com
Case 1:14-cv-02887-JLK-MEH Document 279 Filed 06/23/20 USDC Colorado Page 4 of 6




                                             Rachel Dempsey
                                             Adam Koshkin
                                             OUTTEN & GOLDEN LLP
                                             One California Street, 12th Floor
                                             San Francisco, CA 94111
                                             Telephone: (415) 638-8800
                                             Facsimile: (415) 638-8810
                                             E-Mail: rdempsey@outtengolden.com
                                             E-Mail: akoshkin@outtengolden.com

                                             David Lopez
                                             OUTTEN &
                                             GOLDEN LLP 601
                                             Massachusetts Avenue
                                             NW Suite 200W
                                             Washington, D.C. 20001
                                             Telephone: (202)
                                             847-4400
                                             Facsimile: (202)
                                             847-4410
                                             E-Mail: pdl@outtengolden.com

                                             Alexander Hood
                                             David Seligman
                                             Andrew Schmidt
                                             Juno Turner
                                             TOWARDS
                                             JUSTICE 1410
                                             High St., Suite
                                             300 Denver,
                                             CO 80218
                                             (720) 441-2236
                                             alex@towardsjustice.org
                                             david@towardsjustice.org
                                             andy@towardsjustice.org
                                             juno@towardsjustice.org
Case 1:14-cv-02887-JLK-MEH Document 279 Filed 06/23/20 USDC Colorado Page 5 of 6




                                             R. Andrew Free
                                             LAW OFFICE OF R. ANDREW FREE
                                             P.O. Box 90568
                                             Nashville, TN 37209
                                             T: (844) 321-3221
                                             Andrew@ImmigrantCivilRights.com

                                             Brandt Milstein
                                             MILSTEIN LAW OFFICE
                                             1123 Spruce Street
                                             Boulder, CO 80302
                                             (303) 440-8780
                                             brandt@milsteinlawoffice.com

                                             Hans Meyer
                                             MEYER LAW OFFICE, P.C.
                                             P.O. Box 40394
                                             Denver, CO 80204
                                             (303) 831-0817
                                             hans@themeyerlawoffice.com

                                             Class Counsel
Case 1:14-cv-02887-JLK-MEH Document 279 Filed 06/23/20 USDC Colorado Page 6 of 6




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 23rd day of June, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using the CM/ECF system which will send notification of

  such filing to all counsel of record. I further certify that Assistant U.S. Attorney Timothy Jafek

  will be provided with a copy of this document by e-mail immediately upon filing in this Court’s

  CM/ECF system.



                                                       s/ Andrew H. Turner
                                                       Class Counsel
